Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 22, 2018                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156579(59)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  GENESEE COUNTY DRAIN COMMISSIONER                                                                  Elizabeth T. Clement,
  JEFFREY WRIGHT,                                                                                                     Justices
           Plaintiff-Appellee,
  and
  CHARTER TOWNSHIP OF FENTON, DENNIS
  BOW, KARYN MILLER, BONNIE MATHIS,
  PAULA ZELENKO, MARILYN HOFFMAN,
  LARRY GREEN, JAKE LAFURGEY, RAY
  FOUST, DAVID GUIGEAR, ROBERT M.
  PALMER, RICK CARUSO, WILLIAM W.
  KOVL, MAXINE ORR, VILLAGE OF
  GOODRICH, VILLAGE OF GAINES, VILLAGE
  OF LENNON, CHARTER TOWNSHIP OF
  MUNDY, TOWNSHIP OF ARGENTINE,
  CHARTER TOWNSHIP OF FLINT, CHARTER
  TOWNSHIP OF MT. MORRIS, TOWNSHIP OF
  GAINES, and CITY OF FLUSHING,
             Plaintiffs,
                                                                    SC: 156579
  v                                                                 COA: 331023
                                                                    Genesee CC: 11-097012-CK
  GENESEE COUNTY,
           Defendant-Appellant,
  and
  GENESEE COUNTY BOARD OF
  COMMISSIONERS,
             Defendant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing its supplemental reply brief is GRANTED. The supplemental reply brief will be
  accepted as timely filed if submitted on or before September 5, 2018.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 22, 2018

                                                                               Clerk